Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with GREGORY ADAMS on 3/31/21.
The application has been amended as follows: 
IN THE CLAIMS (claims entered on 3/26/21 with the filing of a RCE): 
Claim 1. An endless elastomeric track comprising: 
rubber tread lugs disposed on an outer circumference of a rubber carcass,
the carcass surrounds a reinforcement, the reinforcement having a first side and a second side, 
the first side being the side of the track with the tread lugs and the second side being the side of the track opposite the first side;
the reinforcement comprises:
a layer formed within the carcass and comprising a plurality of galvanized steel cables, wherein the plurality of galvanized steel cables are longitudinally oriented along the circumferential direction of the track, 
the plurality of cables comprising a helically wound primary cable, 
the primary cable being a zinc-coated wire bundle having a ((3x0.35 mm) + (6x0.63 mm) + (6x0.63 mm) + (6x0.57 mm)) construction;

the first galvanized ply comprising a plurality of individual galvanized wire filaments calendered in a rubbery material;
a second galvanized wire ply formed within the carcass defining the second side of the reinforcement and disposed on a second side of the layer and comprising a second plurality of individual galvanized wire filaments calendered in a rubbery material oriented in dissimilar angles from the first galvanized wire ply; and
the layer, the first galvanized wire ply, and the second galvanized wire ply have substantially the same transverse width.
Claims 2-3. (Canceled)
Claim 4. (no changes)
Claims 5-10. (Canceled)
Claim 11. Change dependency from claim 2 to claim 1.
Claim 12. (Canceled)
Claim 13. Change dependency from claim 12 to claim 1.
Claim 14: “wherein the thin band is an elastomeric rubber mixture encapsulating at least one primary cable, the elastomeric rubber mixture comprised of,” in line 1 is changed to --wherein the carcass includes an elastomeric rubber mixture composition comprised of,--
Claim 15: The endless elastomeric track of claim 1, wherein the wire filaments of the second galvanized wire ply have a diameter of from 0.15 mm to 1.5 mm.
Claim 16: The endless elastomeric track of claim 15, wherein the wire filaments of the second galvanized wire ply have a diameter of from 0.175 mm to 1.3 mm.

Claim 18: The endless elastomeric track of claim 17, wherein the wire filaments of the second galvanized wire ply have a diameter of from 0.22 mm to 1.2 mm.
Claim 19: The endless elastomeric track of claim 1, wherein the wire filaments are incorporated as individual elements. 
Claim 20: The endless elastomeric track of claim 1, wherein the wire filaments are incorporated as elements in a strand or cord. 
Allowable Subject Matter
Claims 1, 4, 11, and 13-20 are allowed.

Fig. 2 and Fig. 3 provide support for the disposition of the layer and wire plies relative to the carcass. Further, Fig. 2 provides support for the transverse width limitation. Also, original claim 12 supported by col. 4, lines 46-51 of US 6,764,143 (incorporated by reference) provides detailed support for the construction of the wire bundle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617